              Case 20-10343-LSS        Doc 4718      Filed 05/21/21       Page 1 of 2




                        UNITED STATES BANKRUPTCY COURT
                             DISTRICT OF DELAWARE

In re:                                               Chapter 11

BOY SCOUTS OF AMERICA AND                            Case No. 20-10343 (LSS)
DELAWARE BSA, LLC,
                                                     (Jointly Administered)
                   Debtors.1



                      NOTICE THAT WITNESS WILL NOT APPEAR

         TAKE NOTICE that Century has been advised that no witness will be present for the

deposition noticed for Friday, May 21, 2021 at 1:00 p.m. Accordingly, the deposition previously

noticed for Friday, May 21, 2021 at 1:00 pm will not go forward.

                           [Remainder of page intentionally left blank]




1
  The Debtors in these Chapter 11 Cases, together with the last four digits of Debtor’s federal tax
identification number, are as follows: Boy Scouts of America (6300) and Delaware BSA, LLC
(4311). The Debtors’ mailing address is 1325 West Walnut Hill Lane, Irving, Texas 75038.
           Case 20-10343-LSS   Doc 4718   Filed 05/21/21    Page 2 of 2




Dated: May 21, 2021                   /s/ Stamatios Stamoulis

                                      STAMOULIS & WEINBLATT LLC
                                      800 N. West Street, Third Floor
                                      Wilmington, DE 19801
                                      (302) 999-1540
                                      stamoulis@swdelaw.com

                                      O’MELVENY & MYERS LLP
                                      Tancred Schiavoni (pro hac vice)
                                      Gary Svirsky (pro hac vice)
                                      Andrew Kirschenbaum (pro hac vice)
                                      Times Square Tower, 7 Times Square
                                      New York, New York 10036-6537
                                      Telephone:     +1 212 326 2000
                                      Facsimile:     +1 212 326 2061
                                      tschiavoni@omm.com
                                      gsvirsky@omm.com
                                      akirschenbaum@omm.com

                                      Counsel for Century Indemnity Company, as
                                      successor to CCI Insurance Company, as
                                      successor to Insurance Company of North
                                      America and Indemnity Insurance Company of
                                      North America




                                     2
